     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                      UNITED STATES DISTRICT COURT
                                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC,                       )
                                                        )
 7                    Plaintiff,      vs.               )   Case No.: 5:09-CV-00864-WDK-FMO
                                                        )
 8   KENNETH CECIL GUDINHO, et al,                      )                 RENEWAL OF JUDGMENT
                                                        )                 BY CLERK
 9                Defendant,                            )
                                                        )
10
      Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Kenneth Cecil
13
     Gudinho, individually and d/b/a Faces, entered on April 8, 2010, be and the same is hereby renewed
14
     in the amounts as set forth below:
15
             Renewal of money judgment
16
                     a. Total judgment                                $     7,302.29
17
                     b. Costs after judgment                          $         00.00
18
                     c. Subtotal (add a and b)                        $     7,302.29
19
                     d. Credits                                       $        00.00
20
                     e. Subtotal (subtract d from c)                  $     7,302.29
21
                     f.   Interest after judgment(.43%)               $        312.97
22
                     g. Fee for filing renewal of application         $         00.00
23
                     h. Total renewed judgment (add e, f and g) $          7,615.26
24

25
            March 25, 2020
     Dated: ___________________                CLERK, by
                                                       y__________________________
                                                          __
                                                          ________
                                                                _ ____________
                                                                             __
                                                                              ___
                                                                                ___
26                                                Deputy

27   KIRY K. GRAY,
     Clerk of Court, U.S. District Court
28




                                            Renewal of Consent Judgment
